OPINION OF THE COURT
This appeal is from a judgment for the purchase price of farm machinery. The defense was breach of both an alleged express warranty and an alleged implied warranty of efficiency. There was also a cross-complaint for damages occasioned by the breach.
[1] The trial court refused to find that the machinery was unfit for the purposes for which designed, and for which appellant contends it was warranted to be efficient. This refusal, unless erroneous, is decisive of the case.
[2] There was, no doubt, evidence sufficient, if believed by the trial court, to have warranted him in making the requested finding. But there was also substantial evidence to the contrary. It is contended that appellee's witness was so impeached as to render his testimony unworthy of belief. That was a matter for the trial court to determine.
Under the familiar substantial evidence rule, there is nothing this court can do but affirm the judgment and remand the cause. It is so ordered.
BICKLEY, C.J., and PARKER, J., concur.
CATRON and SIMMS, JJ., did not participate. *Page 17